PER CURIAM.
We are requested to review and quash an Order of the Florida Industrial Commission awarding a fee to the attorney for a claimant-employee in a workmen’s compensation matter.
A delineation of the facts is unnecessary. The allowance of the fee was clearly erroneous under prior decisions of this Court. To support its Order the respondent Commission relied upon its own decision Number 2-925 In the Matter of Rodriguez v. Carillon Hotel. We later quashed the decision of the respondent Commission in Rodriguez by our opinion granting certiorari in the same matter. Carillon Hotel v. Rodriguez and Florida Industrial Commission, Fla.1960, 124 So.2d 3. See also A. B. Taff & Sons v. Clark, Fla.App., 110 So.2d 428; Paul Smith Construction Co. v. Florida Industrial Commission, Fla., 93 So.2d 735; Balatsos v. Nebraska Ave Cafe and Liquor Store, 159 Fla. 71, 30 So.2d 633. No useful purpose would be served by repeating what we have already written in the foregoing opinions and particularly in Carillon Hotel v. Rodriguez, supra. On the authority of these decisions the writ of certiorari is granted, the Order of the respondent Commission is quashed and the matter is remanded to said Commission for the entry of an appropriate Order consistent herewith.
It is so ordered.
THOMAS, C. J„ and TERRELL, HOBSON, THORNAL and O’CONNELL, JJ., concur.